Per Curiam,
The argument that the court of quarter sessions was without jurisdiction, in the case in hand, is without foundation, for the criminal procedure Act of March 31, 1860, gives full jurisdiction to this court in all cases of crimes and misdemeanors not exclusively triable in the oyer and terminer.
Nor is there more merit in the exception relating to the commitment of the defendant to the workhouse, for such commitment is warranted by tbe Act of February 1, 1866.
Judgment affirmed. A. B. W.
On. sufficiency of indictment, see Genkinger v. Com., 32 Pa. 99.